DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 and 19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1, 15-17 and 19 recite specific limitations describing a data processing system, shown in figure 10, for a computer game machine.  
The limitations include: 
a position detector to detect a position of a trackable object at successive sampling time points.  This information is provided to the the data processing apparatus by a first data communication path. 
Synchronisation data indicative of the clock signal generated by the timing generator to the data processing apparatus by a second, different, data communication path.
the data processing apparatus comprises:
a detector to detect a difference between a clock signal at the data processing apparatus and the clock signal at the position detector in dependence upon the synchronisation data; and



By providing two paths for the position and timing data, the overall latency is reduced especially in the tracking of an object with data processing activity such as gameplay taking place at the data processing apparatus.

Claims 2-14 are dependent upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CUFF/Primary Examiner, Art Unit 3715